DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the p/re-AIA  first to invent provisions. 
Receipt is acknowledged of the Pre-Amendment filed 2/18/2020 and 7/29/2020.
Specification
The disclosure is objected to because of the following informalities: in the cross-reference to related application, the parent application SN 15/683,489, SN 14/728,815, and 13/331,860 are now issued as United States Patent Number 10,609,778, 9,807,840, 9,084,317 respectively which are to be updated in the instant application specification.
Appropriate correction is required.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.121(d)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 74-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,609,778.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same claim limitations. Claim 74 of the instant application includes uses “an average magnitude of the output current” instead of “an average output current” and “a  driver-signal generator “ instead of a combination of “a control component” and “a logic and driving component” as recited in claim 1 of U.S. Patent No. 10,609,778, which is considered reciting the same limitation in different languages since both of the driver-signal generator and a combination of the controller component and the logic and driving component perform the same function as being configured to receive at least a demagnetization signal, a sensed signal and a reference signal and generate a control signal as well as to generate a drive signal based on at least information associated with the control signal. It is also noted that claim 80 recites “a logic controller” instead of “a logic component” as well as “a flip-flop” instead of “flip-flop component”. The languages of Claims 74-84 are compared to those of the claims 1-11 of U.S. Patent No. 10,609,778 as shown in the table below using bold fonts denoting differences.
Therefore, with respect to above discussion, it would have been obvious to one ordinary skilled in the art at the time of the invention was made to utilize different claim languages to claim essentially same  claim scope of Patent No. 10,609,778.
Instant application SN 16/793,012
Parent Pat No. 10,609,778
74. A system for providing at least an output current to one or more light emitting diodes, the system comprising: 
a drive-signal generator configured to: receive at least a demagnetization signal, a sensed signal and a reference signal; generate a control signal based on at least information associated with the demagnetization signal, the sensed signal and the reference signal; 

generate a drive signal based on at least information associated with the demagnetization signal, the sensed signal and the reference signal; and 
output the drive signal to a switch; 



wherein: the switch is configured to connect to a first diode terminal of a diode and a first inductor terminal of an inductor; 
the diode further includes a second diode terminal; the inductor further includes a second inductor terminal; the second diode terminal and the second inductor terminal are configured to provide at least the output current to the one or more light emitting diodes; and the control signal is configured to keep an average magnitude of the output current at a constant magnitude so that the average magnitude of the output current does not change over time.
1. A system for providing at least an output current to one or more light emitting diodes, the system comprising:
 a control component configured to 
receive at least a demagnetization signal, a sensed signal and a reference signal and to generate a control signal based on at least information associated with the demagnetization signal, the sensed signal and the reference signal; and 

a logic and driving component configured to receive at least the control signal and 


output a drive signal to a switch based on at least information associated with the control signal; 

wherein: the switch is connected to a first diode terminal of a diode and a first inductor terminal of an inductor, 
the diode further including a second diode terminal, the inductor further including a second inductor terminal; the second diode terminal and the second inductor terminal are configured to provide at least the output current to the one or more light emitting diodes; and the control signal is configured to keep an average output current at a constant magnitude so that the average output current does not change over time.
75. The system of claim 74 wherein the first inductor terminal is configured to provide at least a feedback signal, the feedback signal being associated with the demagnetization signal.
5. The system of claim 1 wherein the first inductor terminal is configured to provide at least a feedback signal, the feedback signal being associated with the demagnetization signal.
76. The system of claim 74 is configured to keep the average magnitude of the output current at a constant magnitude under each operation mode of a plurality of operation modes.
6. The system of claim 1 is configured to 
keep the average output current at a constant magnitude under each operation mode of a plurality of operation modes.
77. The system of claim 76 wherein the plurality of operation modes includes a discontinuous conduction mode, a continuous conduction mode and a critical conduction mode.
7. The system of claim 6 wherein the 
plurality of operation modes includes a discontinuous conduction mode, a continuous conduction mode and a critical conduction mode.
78. The system of claim 74 wherein the sensed signal is associated with a current flowing through the switch if the switch is closed in response to the drive signal.
 2. The system of claim 1 wherein the 
sensed signal is associated with a current flowing through the switch if the switch is closed in response to the drive signal.
79. The system of claim 74 wherein the reference signal is a reference current associated with a predetermined magnitude.
3. The system of claim 1 wherein the reference signal is a reference current associated with a predetermined magnitude.
80. The system of claim 74 wherein the drive-signal generator includes: 
a logic controller configured to receive the control signal; a flip-flop coupled to at least the logic controller; and a driver coupled to at least the flip-flop and configured to generate the drive signal.
4. The system of claim 1 wherein the logic and driving component includes: 
a logic component configured to receive the control signal; a flip-flop component coupled to at least the logic component; and a drive component coupled to at least the flip-flop component and configured to generate the drive signal.
81. A method for providing at least an output current to one or more light emitting diodes, the method comprising:

receiving at least a demagnetization signal, a sensed signal and a reference signal; processing information associated with the demagnetization signal, the sensed signal and the reference signal; 

generating a control signal based on at least information associated with the demagnetization signal, the sensed signal and the reference signal; 

keeping an average magnitude of the output current at a constant magnitude based on at least information associated with the control signal so that the average magnitude of the output current does not change over time; 

generating a drive signal based on at least information associated with the demagnetization signal, the sensed signal and the reference signal; and 

outputting the drive signal to a switch; 
wherein: the switch is configured to connect 
to a first diode terminal of a diode and a first inductor terminal of an inductor; the diode further includes a second diode terminal; 
the inductor further includes a second inductor terminal; and 
the second diode terminal and the second inductor terminal are configured to 
provide at least the output current to the one or more light emitting diodes.
8. A method for providing at least an output current to one or more light emitting diodes, the method comprising: 

receiving at least a demagnetization signal, a sensed signal and a reference signal; processing information associated with the demagnetization signal, the sensed signal and the reference signal; 

generating a control signal based on at least information associated with the demagnetization signal, the sensed signal and the reference signal; 

keeping an average output current at a constant magnitude based on at least information associated with the control signal so that the average output current does not change over time.


receiving at least the control signal; 
processing information associated with the control signal;


outputting a drive signal to a switch connected 
to a first diode terminal of a diode and a first inductor terminal of an inductor, the diode further including a second diode terminal, the inductor further including a second inductor terminal, 
the second diode terminal and the second inductor terminal being configured to provide at least the output current to the one or more light emitting diodes;
82. The method of claim 81 wherein the first inductor terminal is configured to provide at least a feedback signal, the feedback signal being associated with the demagnetization signal.
9. The method of claim 8 wherein the first inductor terminal is configured to provide at least a feedback signal, the feedback signal being associated with the demagnetization signal.
83. The method of claim 81 wherein the keeping an average magnitude of the output current at a constant magnitude based on at least information associated with the control signal includes keeping the average magnitude of the output current at a constant magnitude under each operation mode of a plurality of operation modes.
10. The method of claim 8 wherein the keeping an average output current at a constant magnitude based on at least information associated with the control signal includes keeping the average output current at a constant magnitude under each operation mode of a plurality of operation modes.
84. The method of 83 wherein the plurality of operation modes includes a discontinuous conduction mode, a continuous conduction mode and a critical conduction mode.
11. The method of 10 wherein the plurality of operation modes includes a discontinuous conduction mode, a continuous conduction mode and a critical conduction mode.


Claims 74-75 and 79-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-10 of U.S. Patent No. 9,807,840 respectively.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same claim limitations. Claim 74 of the instant application includes uses “a  driver-signal generator “ instead of a combination of “a control component” and “a logic and driving component” as recited in claim 1 of U.S. Patent No. 9,807,840, which is considered reciting the same limitation in different languages since both of the driver-signal generator and a combination of the controller component and the logic and driving component perform the same function as being configured to receive at least a demagnetization signal, a sensed signal and a reference signal and generate a control signal as well as to generate a drive signal based on at least information associated with the control signal. It is noted that claim 80 recites “a logic controller” and “a driver” instead of “a logic component” and “a drive component” as well as “a flip-flop” instead of “flip-flop component”. 
It is also noted that but claim 74 of the instant application does not include the details of how the demagnetization signal is generated by omitting the limitation, "a demagnetization component configured to receive a feedback signal, directly or indirectly, from a first diode terminal of a diode and a first inductor terminal of an inductor, and to generate the demagnetization signal based on at least information associated with the feedback signal”, which would make the scope of the instant application to be broader than that of Patent No. 9,807,840.
Therefore, with respect to above discussion, it would have been obvious to one ordinary skilled in the art at the time of the invention was made to broaden the claim scope of Patent No. 9,807,840 by omitting the details of generating the demagnetization signal.
The languages of Claims 74-75 and 79-82 are compared to those of the claims 1 and 8-10 of U.S. Patent No. 9,807,840 as shown in the table below using bold fonts denoting differences.
Instant application SN 16/793,012
Parent Pat No. 9,807,840
74. A system for providing at least an output current to one or more light emitting diodes, the system comprising: 

a drive-signal generator configured to: receive at least a demagnetization signal, a sensed signal and a reference signal; generate a control signal based on at least information associated with the demagnetization signal, the sensed signal and the reference signal; 

generate a drive signal based on at least information associated with the demagnetization signal, the sensed signal and the reference signal; and 

output the drive signal to a switch; 











wherein: the switch is configured to connect to a first diode terminal of a diode and a first inductor terminal of an inductor; 
the diode further includes a second diode terminal; the inductor further includes a second inductor terminal; the second diode terminal and the second inductor terminal are configured to provide at least the output current to the one or more light emitting diodes; and 

the control signal is configured to keep an average magnitude of the output current at a constant magnitude so that the average magnitude of the output current does not change over time.
1. A system for providing at least an output current to one or more light emitting diodes, the system comprising: 

a control component configured to 
receive at least a demagnetization signal, a sensed signal and a reference signal and to generate a control signal based on at least information associated with the demagnetization signal, the sensed signal and the reference signal; 

a logic and driving component configured to receive at least the control signal and 



output a drive signal to a switch based on at least information associated with the control signal; and 

a demagnetization component configured to receive a feedback signal, directly or indirectly, from a first diode terminal of a diode and a first inductor terminal of an inductor, and to generate the demagnetization signal based on at least information associated with the feedback signal; 


wherein: the switch is connected to 
the first diode terminal and the first inductor terminal, 
the diode further including a second diode terminal, the inductor further including a second inductor terminal; the second diode terminal and the second inductor terminal are configured to provide at least the output current to the one or more light emitting diodes; and 

the control signal is configured to regulate the output current at a constant magnitude.
75. The system of claim 74 wherein 
the first inductor terminal is configured to provide at least a feedback signal, the feedback signal being associated with the demagnetization signal.
1. … 
a demagnetization component configured to receive a feedback signal, directly or indirectly, from a first diode terminal of a diode and a first inductor terminal of an inductor, and to generate the demagnetization signal based on at least information associated with the feedback signal; 


79. The system of claim 74 wherein the reference signal is a reference current associated with a predetermined magnitude.
5. The system of claim 1 wherein the reference signal is a reference current associated with a predetermined magnitude.
80. The system of claim 74 wherein the drive-signal generator includes: 
a logic controller configured to receive the control signal; a flip-flop coupled to at least the logic controller; and a driver coupled to at least the flip-flop and configured to generate the drive signal.
9. The system of claim 1 wherein the logic and driving component includes: 
a logic component configured to receive the control signal; a flip-flop component coupled to at least the logic component; and a drive component coupled to at least the flip-flop component and configured to generate the drive signal.
81. A method for providing at least an output current to one or more light emitting diodes, the method comprising:

receiving at least a demagnetization signal, a sensed signal and a reference signal; processing information associated with the demagnetization signal, the sensed signal and the reference signal; 

generating a control signal based on at least information associated with the demagnetization signal, the sensed signal and the reference signal; 

keeping an average magnitude of the output current at a constant magnitude based on at least information associated with the control signal so that the average magnitude of the output current does not change over time; 

generating a drive signal based on at least information associated with the demagnetization signal, the sensed signal and the reference signal; and 


outputting the drive signal to a switch; 
wherein: the switch is configured to connect 
to a first diode terminal of a diode and a first inductor terminal of an inductor; the diode further includes a second diode terminal; 
the inductor further includes a second inductor terminal; and 
the second diode terminal and the second inductor terminal are configured to 
provide at least the output current to the one or more light emitting diodes.
10. A method for providing at least an output current to one or more light emitting diodes, the method comprising: 

receiving at least a demagnetization signal, a sensed signal and a reference signal; processing information associated with the demagnetization signal, the sensed signal and the reference signal; 

generating a control signal based on at least information associated with the demagnetization signal, the sensed signal and the reference signal; 








receiving at least the control signal; processing information associated with the control signal; 


outputting a drive signal to a switch connected to a first diode terminal of a diode and a first inductor terminal of an inductor, the diode further including a second diode terminal, the inductor further including a second inductor terminal, the second diode terminal and the second inductor terminal being configured to provide at least the output current to the one or more light emitting diodes; 

regulating the output current at a predetermined magnitude based on at least information associated with the control signal; 

receiving a feedback signal, directly or indirectly, from the first diode terminal and the first inductor terminal; and generating the demagnetization signal based on at least information associated with the feedback signal.
82. The method of claim 81 wherein 
the first inductor terminal is configured to provide at least a feedback signal, the feedback signal being associated with the demagnetization signal.
10. …
receiving a feedback signal, directly or indirectly, from the first diode terminal and the first inductor terminal; and generating the demagnetization signal based on at least information associated with the feedback signal.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 74-75 and 78-82 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zimmermann (US 2009/0273292 A1).
Regarding claim 74, Zimmermann teaches a system (see Figs. 1 and 4) for providing at least an output current (LED load current, it is noted that “the output current” is interpreted as being an average value instead of instantaneous value) to one or more light emitting diodes (LED), the system comprising:
a drive-signal generator (a circuitry comprising of components R1, R2, RN, comparator, Monoflop, & Rs, which drives the gate of the switch S1 as shown in Fig. 4) configured to:
receive at least a demagnetization signal (the signal at the node i, which reflect an energy on LI being discharged, i.e. demagnetizing), a sensed signal (Us) and a reference signal (Vref);
generate a control signal (signal generated by comparator) based on at least information associated with the demagnetization signal (the signal at the node i, which reflect an energy on LI being discharged, i.e. demagnetizing), the sensed signal (Us) and the  reference signal (Vref)
generate a drive signal (signal generated by Monoflop) based on at least information associated with the demagnetization signal (the signal at the node i, which reflect an energy on LI being discharged, i.e. demagnetizing), the sensed signal (Us) and the  reference signal (Vref); and
output the drive signal to a switch (signal generated Monoflop output to the gate of a switch S1 via &):
wherein: the switch (S1) is configured to connect to a first diode terminal of a diode ( D1) and a first inductor terminal of an inductor (L1);
the diode further includes a second diode terminal (a second terminal of D1 coupled to C1 and LED);
the second diode terminal and the second inductor terminal are configured to provide at least the output current to the one or more light emitting diodes (when S1 is turned off, the current in L1, ULED, is discharged through the first terminal D1 to the second terminal of D1 and the second inductor terminal); and
the control signal is configured to keep an average magnitude of the output current at a constant magnitude so that the average magnitude of the output current does not change over time (the mean value of the current being constant, see paragraphs [0007], and [0035]) so that the output current does not change over time (the average current stays constant from the point of view of a chronological mean value, see paragraph [0035]).
Regarding claim 75, Zimmermann teaches the system of claim 74 wherein the first inductor terminal is configured to provide at least a feedback signal (remaining discharging current through S1 when S1 is turned on), the feedback signal being associated with the demagnetization signal (discharging current of L1).
Regarding claim 78, Zimmermann teaches the system of claim 74 wherein the sensed signal (when S1 is turned on by the signal from &, a current flows through S1 which is associated with the signal Us).
Regarding claim 79, Zimmermann teaches the system of claim 74 wherein the reference signal (Ref, e.g. 0.2V is a predetermined value which compared with a current measured value Us, see paragraph [0051]) is a reference current (a current associated with 0.2 V is inherent) associated with a predetermined magnitude.
Regarding claim 80, Zimmermann teaches the system of claim 74 wherein the drive-signal generator includes: 
a logic controller (Monoflop) configured to receive the control signal; 
a flip-flop (RS flip flop within Monoflop) coupled to at least the logic controller; and 
a driver (& driving the gate of S1) coupled to at least the flip-flop and configured to generate the drive signal.
Regarding claim 81, Zimmermann teaches a method for providing at least an output current (LED load current, see Figs. 1 and 4, it is noted that “the output current” is interpreted as being an average value instead of instantaneous value) to one or more light emitting diodes (LED), 
the method comprising: 
receiving at least a demagnetization signal (the signal at the node, which reflect an energy on LI being discharged, i.e. demagnetizing), a sensed signal (Us) and a reference signal (Vref) 
processing information associated with the demagnetization signal, the sensed signal and the reference signal (RN and comparator processes); 
keeping an average magnitude of the output current at a constant magnitude based on at least information associated with the control signal so that the average magnitude of the output current does not change over time (the mean value of the current being constant, see paragraphs [0007], and [0035]) so that the output current does not change over time (the average current stays constant from the point of view of a chronological mean value, see paragraph [0035]); 
generating a drive signal (signal generated by Monoflop)  based on at least information associated with the demagnetization signal (the signal at the node i, which reflect an energy on LI being discharged, i.e. demagnetizing), the sensed signal (Us) and the  reference signal (Vref);
outputting the drive signal (output of Monoflop drives the gate of S1 via &) to a switch (SI); wherein
the switch (S1) is configured to connect to a first diode terminal of a diode ( D1) and a first inductor terminal of an inductor (L1);
the diode further includes a second diode terminal (a second terminal of D1 coupled to C1 and LED);
the second diode terminal and the second inductor terminal are configured to provide at least the output current to the one or more light emitting diodes (when S1 is turned off, the current in L1, ULED, is discharged through the first terminal D1 to the second terminal of D1 and the second inductor terminal).
Regarding claim 82, Zimmermann teaches the method of claim 81 wherein the first inductor terminal is configured to provide at least a feedback signal (remaining discharging current through S1 when S1 is turned on), the feedback signal being associated with the demagnetization signal (discharging current of L1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huynh et al. (US 2012/0043912 A1 ) discloses a single inductor multiple LED string driver.
Marent et al. (US PAT No. 8,482,211) discloses a LED driver circuit with open-loop and/or closed-loop control circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

								JAMES H CHO             								Examiner, Art Unit 2844                                                                                                                                                                                           
/AMY COHEN JOHNSON/             Supervisory Patent Examiner, Art Unit 2844